FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOAN ELIZABETH, AKA Joan Aarestad,               No. 10-55640
AKA Joan Elizabeth Aarestad,
                                                 D.C. No. 2:08-cv-06028-PA-JWJ
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

FEDERAL DEPOSIT INSURANCE
CORPORATION, individually and as
Receiver for IndyMac Bank, F.S.B.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Joan Elizabeth appeals pro se from the district court’s judgment for the

Federal Deposit Insurance Corporation (“FDIC”) in her action challenging the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
FDIC’s deposit insurance determination. We have jurisdiction under 28 U.S.C.

§ 1291. We dismiss the appeal as moot.

       Elizabeth has been refunded the entire uninsured deposit amount that her

action sought to recover, in accordance with a change in federal law after the

district court issued its judgment. Because there is no longer a live issue or

controversy and no effective relief can be granted, we must dismiss the appeal as

moot. See Church of Scientology v. United States, 506 U.S. 9, 12 (1992) (“[I]f an

event occurs while a case is pending on appeal that makes it impossible for the

court to grant any effectual relief whatever to a prevailing party, the appeal must be

dismissed.” (citation and internal quotation marks omitted)); see also Far W. Fed.

Bank, S.B. v. Office of Thrift Supervision, 119 F.3d 1358, 1366-67 (9th Cir. 1997)

(FDIC is not subject to a prejudgment interest award because it operates as a

regulatory entity, and Congress has not explicitly waived its immunity against

interest).

       We do not consider Elizabeth’s contentions concerning the FDIC’s alleged

negligence because Elizabeth did not adequately raise the issue before the district

court. See Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th Cir. 1996).

       DISMISSED.




                                           2                                     10-55640